              Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 1 of 9




      1 J. GARY GWILLIAM (SBN 33430)
        JAYME L. WALKER (SBN 273159)
      2 Gwilliam~ Ivary~ Chiosso~ Cavalli & Brewer
        1999 Harrison St. Ste. 1600
      3
        Oakland, CA 94612
      4 Telephone:  (510) 832-5411
        Facsimile: (510) 832-1918
      5 Email: ggwilliam@giccb.com
               jwalker@giccb.com
      6

      7 MICHAEL E. CARDOZA (SBN 52264)
        The Cardoza Law Offices
~
w     8 1407 Oakland Blvd. Ste 200
~       Walnut Creek, CA 94596
w     9 Telephone: (925) 274-2900
~
al      Facsimile: (925) 274-2910
     10
~

     11 Attorneys for Plaintiffs
          JOHN AND ROSE BAl.JER

                                        UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA



          JOHN BAUER~ an individual and as Successor       Case No. 4:19-cv-04593-SBA
          in Interest of Jacob Bauer, deceased; ROSE
          BAUER, an individual and as Successor in         DECLARATION OF JOHN AND ROSE
          Interest of Jacob Bauer~ deceased;               BAUER PURSUANT TO CALIFORNIA
                                                           CODE OF CIVIL PROCEDURE
     18          Plaintiffs,                               SECTION 377.32
     19                         vs.
     20
        CITY OF PLEASANTON; DAVE SPILLER;
     21 and DOES 1 to 90, inclusive;

     22
                 Defendants.
     23

     24

     25

     26

     27

     28

          PLFS.' DECL. PURSUANT TO CCP § 377.32        1                   CASE No. 4: 19-CV-04593-SBA
                 Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 2 of 9




     1              I, JOHN BAUER, declare:
  2                 1.      The decedent's name is Jacob John Bauer.
  3                 2.      The decedent's death occurred on August 1, 2018 in Pleasanton, California.
  4                 3.      No proceeding is now pending in California for administration of the decedent's
  5 estate.
  6                 4.      I, John Bauer, am the decedenfs father. I am the successor in interest (as defined
  7 in section 377.11 of the California Code of Civil Procedure) and succeed to the decedent's
 8 interest in the within action.

 9                  5.      No other person has a superior right to commence within the action.
10                  6.      A certified copy of the death certificate for Jacob John Bauer is attached hereto as
         I

11 Exhibit A and incorporated herein by reference.
12
13                  I declare under penalty of petjury under the laws of the State of California that the
14 foregoing is true and correct.

15                  Executed on October _ML 2019 at        OA.Kl.A.'-ll::>         , California.
16

17
18                                                                                       BAUER
19 Ill

20 Ill
21 Ill

22 Ill
23 Ill

24       ~I

25 Ill

26 Ill
27       II
28 Ill

             PLFS.' DECL PURSUANT TO CCP § 377.32           2                      CASE No. 4: 19-CV-04593-SBA
         Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 3 of 9




 1           I, ROSE BAUER, declare:

 2                1. The decedent' s name is Jacob John Bauer.

 3           2.      The decedent's death occwTed on August 1, 2018 in Pleasanton, California.

 4           3.      No proceeding is now pending in California for administration of the decedent's

 5 estate.

 6           4.      I, Rose Bauer, am the decedent's adult mother. I am the successor in interest (as

 7 defined in section 377.11 of the California Code of Civil Procedure) and succeed to the

 8 decedent' s interest in the within action.

 9           5.      No other person has a superior right to commence within the action.
                            ,.
10           6.      A certified copy of the death certificate for Jacob John Bauer is attached hereto as

11 Exhibit A and incorporated herein by reference.

12
13           I declare under penalty of peijury under the laws of the State of California that the

14 foregoing is true and correct.

15           Executed on October I t) , 2019 at (
                                                     1}0T/Zc;    tI   ,·k   ( , California.
16

17

18

19

20

21

22

23
24
25

26
27

28

     P LFS.' D ECL. PURSUANT TO CCP § 377.32          3                         CASE NO. 4: 19-CV-04593-SBA
Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 4 of 9




                    EXHIBIT A
         Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 5 of 9




,_.6:U ~~~';;~~N~aauRsAo. PENDING                                                       · l 29a'fp~~f\tr~~'ARs,...coliRT~<5:.tzt:ANJ~is~:91~8s,:
     z   2!1. r-w.ECJ=SUAI.f!V'ING_SPOL:Sti:~·..,FtftH              !'J I~OOU:.                                 :lo.'1.Mi'f1B~lltliAti£J,. ,                           .. ~


    !I ::'~~i~L~~~,T-•R5T .                                         ~-M~tE
(
                                                                                                                                                                                                        -. . .,.
                                                                                                                                                                                         ~ l,l)NKNOWN
                                                                                                                33 V£T                  .. ··                                                 l~,BtRl'H STA~;

 ~n ~ ~r::.,~~,:;,~it~i'ENr-><>_;T '.;~ ·,.· ·,~-·                  ~~~~OWN                                     l~~~~H~:I
    "' ~ UNKNbWN                                                    UNKNOWN                                      UNKNOWN




                                                                        01" ; .       ! 1~111111MIIllmnl!~~~!l11!l!~~~bDJI~Dli:~.~~J,~ :<J FAX Alit~~+ '''Ic•s}T~~;            <:'




                                                .   ~E;TIFIEo··c~.pf sF·~b-AL RECOR~~ f u. :nllf•n~r
                                                     TAJE,()t                              1m Il l .i11.~l· l}l·-,· .1 1
                                                                 CAiiffOR~,A. COONTY.J'" .,.w~.E~~-
                                                                                                                            t•   1.      ··_l.tl·.t·t·.:1.                                          :t_
                                                                                                                                                                                                                       .
                                                                                                                                                                                                      ;.i.:_fi.:.;_:.:.r.i_._·

         This is a true andex~d                          ·duction of the documentoff1ci~lfyfeglst~r~d ':·                                       00120~'49!' 'f- J,~ ''-                                                   .OJ.,.._._.


         !~Dy·~: ,. ,~;~;~~i . .~1~t~~:~.!.~~.
                                    CAL~;(>K.Nr<';
                                                   ~    k(~;
                                                   £;;~0UNJ",:CA~IF,9"N!A          ALAMEDA COt:,Tf.                '•··                                                              ,\1•, ;::;.:
                                                                    i>r!iP'!I[~.oi:i ei!g~yed bordBr di5Ptayiii9 'ctate                             - ·      ·· -" ... ·· ' .•_... _.I ;I.,
                     Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 6 of 9



                                                    COUNTY HEALTH- CARE  '   '                                 '             .   :·   .

                                                                         . PUBLIC,HEAJ..TH. DEPARTMEI'ff -->-
                                                                                                                                                    =· ~~:-

                                                                                  AFFIDAVIT TO AMEND A RECORD
                        3052018163883                                               NO ERASURES, WHITEOUTS, PHOTOCOPIES,
                      ·•·:·") :!TATEFILENUr.\&ER                                      • .  . .OR--ALTERATIONS         . ..                                               LOCALREGISTRATIO~NUMBER '}.t'

                        ' ·i' >' 1_{-,                             0             BIRTH    IZ)    b~ATH,            [J FETAl-              DEAT~                                       . · .- ... ,.,:;            ~-                      '"'
'.:'   :-~ ·~vPe oR PRINT cLeARLY IN ~LA:cid~K ONLv.., THis AM eNoriliN'r sEboMes AN ACTI.J AL PART oF'rL &:b}-FiciAt RecoRo
                                                                                                                                                        IC.L.I\ST

                                                                                                                                                         BAUER
                                                                                                                                                            . .· ·i:. 5. COUNTY OF EVENT
                                                                                                                                                                 T ALAMEDA
                                                                                                                   1. "fuLi NAME oF MOTH~H.'PARENT AS st ME-n ON dR.CiNAL REcmm·.
       ,.;,.;.;,                   UNKNOWN~NKNOY'VNJ:JNKNOWN                                                       .:UNKNQWN UNKNOWN UNKNOW~-1_::                                                          ;;~'




       STATE/LOCAL j t4. OFFICE OF VITA:i.:·RE_"c't:iiilb-5 'Q,it('c'kAL RE(;IS_TR··-_. _ :_ : ·..    -~ -·.   . _.- _...                    ._ _      ..     ·'·_! ·.15. O.ATE ACC.EPT'Iio-foR REGISTRATION .
       __RJsGJ~:             j.STAT1 REGISTRAR.                              OFFIC~O~VtT~H:RECORDS                                         J~:._~ ;~ :}0,9110/2018                                                                   \,;            :1•}: ~:,
       STA~E OF CAL~-~~,~~~-~PAR!MENT ('>F~f~~I(;'H,fALTH, OFFICE OFVlTAL RECO~tls ._
                                                                                    _ iJim~JIIIIIIi!lmJIIIIIIIIIIIIUIIIIOitllllfiiiiiiiJIIIIIIEit{;- ,fO~(-l \IS 24e (REV. 1/08)                                                                                   ,. ·•
                   -~: ; • : '·,                                                                                     ..· ;       -.; .    '0291 01 003962945.'                 ~~;;     li. \ i f.i ;                                                             ,;>
                                                               '   -~:
                                                                                                                                                                                  ,-.~- o:~~~~~ ··\.,_



                                                      , CERTIFIED                  :¢p~y, 9F::VITAL RECORosJJ.l_I
                                                         ~TATE,Of CAlJFORNfA•··COUNTY OF ALAMEDA
                                                                                                                                              ·1.1._:I•·_.11:1. l_-_       -~~---~~-~~-·-~,-,~
                                                                                                                                                                   :.1._·11'
                                                                                                                                                                          IIIII                      J·._; '  - ~-
                                                                                                                                                                                                           _.,-                                              >-:.:: ~
                                                                                                                                                                                                                  · ··llf,__::_.:.:_·-. .-.:·:. i :_:.:.· ·_ :_




                     iiiiir~'f~~i~Jfi"liif'~,~~~~D1}
                     DATE ISSUED
              Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 7 of 9



              AUMEDA.COUNTV
                      . .
                            HEALTH. CARE
                                     . . ...SERVICES AGENCY
                                                     ' .. ,. ,. ..                                                                                                                                    ._        ·.-~       \·.·     ~.

                                                                                            PUBL.IC, HEALTH'OEPARTMENT                                                                              :· ·· ::\. ':.~ ::::·· "~::::~.~
                                                                                               ..      . ;
                                                                                                      ~:   -~-      - -                                                              :-.__ ..


                                                                                                AFFIDAVIT TO AMEND A RECORD
                3052018163883                                                                     NO ERASURES, WHITEOUTS, I>HOTOCOPI.ES,
               ..;}f S~~~ ~!'-'=:~~8ER                                                            .                       'C)~· ALTERATIONS                                                     LOCAL A£GISTRAfiON MJMBER                 ~   ···   ~:;-'

                                                                                                                                                                                                            ;~).! :'
                           12
   ·: ..:::           .:''' ·                     .,.                .          0 . BIRTH                        ·· rzj   DEATH: .       0          FETAL DEATH .                                     "                    o:t::·::
  .':·:' ·:::TYPE OR PRI~T q ..EARLY. !NiBLACK INK ONLY- THIS AMENDMENt BECOMES AN ACTUAL PART OF THe O.FFICIAL RECORD




                                .""..
                             NI.JWBER TO BE
                             CORRECTEo
                                               . fi~ ~Et:rk-ORMATIOHT'""'TAPPei\RSOHORfGtHAL,-Rec~
                                                         :·: :::.                        -~--
                                                                                                                                                     '_ 1D.CORRECTEONURMA110NASIT~O.~~rt 't'
                                                                                                                                                        '.                      . ~ . ·,  '                                       •'),.

                 ..   /, A~.       . -'!
                                 ACSO CORONER'S BUREAU,                                       FENCQ SERVICES, 245
                . •-!-'.~- ~-:-  2901 PERALTA OAKS COURT,                                     ROSECREST DRIVE,                                                                                                                                      #
                                IDAKLANo,,cA 94~5---------lr..M,.o?iCNi'-R~o"'t=-v:..:.··,:::LL""E"-'-P'"'A.....:1..::.5.:...14~.6'--"-;::'·'-::-
                                                                                                                                              J___ __
, ,,   !:~ ~~ i-74+-1_ _--+FP7'=Ee,:N,_,D,_.'="'=·== ~="";-;-;:;:;=-::..-:----~---+..;,T5-EMf.c;P~..--;"""'""""-.-;-;:;-;;:=-;i;---'"; ;·_;•::--------
         uNE. ;; ;> ~~ ,         ~g~~ CORONER'S BUREAU                                        ~~~fs~L OF THE .CHIMES                 ., • '~-
                ;;, ,f-=,l::!-;, ----f-~~~~-----,-'-~---+~~----::--'--------




                                                                                                 •.




                         u;    OFFtcE OF vtTAL·REcottbs OR LocAL REGJST~AA ..

                       j··     STATE REGISTRAR ·OFFICE OF ~{T~L.                                                            ~ECORDS
                                                                                                                                              lllDllllliDJIDUIJDIIIiiiiiiDIIIIallll' 1~                                FORM vs 24<1 (REV. 1108)
                                                                                                                                                    ·. .    '020102003962945'
                                                                                                                                                           ....-;.: ::~- ~- . .=:(\               ·< :-~·~, 1.2•.'--'
                                                                                                                                                                     -~   :




                                                                                                                                                           BltnIIIIIi1111iifi11'i ili111 ~
                                                             ._;.:       ~- -       · .:<

                                              . .. ·· CERTIFIED · d)~y ~F VJTAL RECORDS
                                . . ; ;           ~ }~n~~,;o{, CA~1FOR NIAi COUNT?~ ~w•tE~.Il,,
               This is a true and ex~ci repf~u\;tlpn of the document officially ij!gistered -                                                                                 00 1208'4~9:9 :;;~
              ,~n~ !i_~d ~itt} !_he Alameda CiiuhtY Hea.!!ll,~£!1 S?!l~lQes A~'ney.f-)'' A • · ~· +                                                                           ~ ;-:; . ~ !::;/t : ' 1iA
              !!:~E~!
                                               i ,:
                                                        .,. s.~~1~4 2Mi"~ ~~ ~j
                                                         (       . ,_:, ·
                                                                                                                                tP' l        11M , ftr)
                                                                                                                                              ...
                                                                                                                                                            ~;}
                                                                                                                     fl llli1ifWI ~r.lf';l'"1'·~~ ~~~~r. Rf:G[ST~R
                                                                                                                                                                              -=     __...       ~•- '•'.'1 .\'~
                                                                                                                                                                                   O~ICER ~J·¥.·~~*~ ~~G~~,.~~~·:;,\
                                              - ··      '- '             ,      "   -·                               M.:\MEOII. C:(ll.I~TV, c:At-I~OANIA,. '~..                    MEOA COUN,~X;;c~t.l~~~~ ~~·l,',t.,.,•;,f:
                                           Thiii'coiJ~ not'~aiid u',n~;s:p~~(ei:l:bii(e;fi~tl!Jied boii:ler displaying date ancf'Si<)nalfliie
          Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 8 of 9



 1                                    CERTIFICATE OF SERVICE
                          John Bauer and Rose Bauer v. City of Pleasanton, et al.
 2       United States District Court, Northern District of California Case No. 4:19-cv-04593-SBA
 3
           I am a resident of the State of California, over the age of eighteen years, and not a party to
 4 the within action. My business address is GWILLIAM, IVARY, CHIOSSO, CAVALLI &
   BREWER, 1999 Harrison St., Suite 1600, Oakland, California 94612.
 5
           On October 15, 2019, I served the following document(s) by the method indicated below:
 6
    DECLARATION OF JOHN AND ROSE BAUER PURSUANT TO CALIFORNIA CODE OF
 7                                CIVIL PROCEDURE SECTION 377.32

 8   ☒      via ECF ELECTRONIC TRANSMISSION - By CM/ECF for parties that are CM/ECF
            participants. Service is being made electronically on those parties on the below list that are
 9          registered users of the Court’s Electronic Case Filing System.

10   ☐      via U.S. MAIL - by placing the document(s) listed above in a sealed envelope with postage
            thereon fully prepaid, in the United States mail at Oakland, California addressed as set forth
11          below. I am readily familiar with the firm’s practice of collection and processing of
            correspondence for mailing. Under that practice, it would be deposited with the U.S. Postal
12          Service on that same day with postage thereon fully prepaid in the ordinary course of
            business. I am aware that on motion of the party served, service is presumed invalid if the
13          postal cancellation date or postage meter date is more than one day after the date of deposit
            for mailing in this Declaration.
14
           via PERSONAL SERVICE - by placing the document(s) listed above in a sealed
15          envelope(s) and by causing personal delivery of the envelope(s) to the person(s) at the
            address(es) set forth below. A signed proof of service by the process server or delivery
16          service will be filed shortly.

17   ☐      via OVERNIGHT SERVICE - by placing the document(s) listed above in a sealed
            envelope(s) and consigning it to an express mail service for guaranteed delivery on the next
18          business day following the date of consignment to the address(es) set forth below. A copy
            of the consignment slip is attached to this proof of service.
19

20   Noah Blechman                                       Attorneys for Defendant
     Amy Rothman                                         CITY OF PLEASANTON AND DAVE SPILLER
21   McNamara, Ney, Beatty, Slattery, Borges &
     Ambacher, LLP
22   3480 Buskirk Ave., Suite 250
     Pleasant Hill, CA 94523
23   Tel.: (925) 939-5330
     Fax.: (925) 939-0203
24   Email: noah.blechman@McNamaraLaw.com,
     amy.rothman@mcnamaralaw.com
25

26 ///
27 ///

28 ///

                                                     –1–
                                            Certificate of Service
          Case 3:19-cv-04593-LB Document 16 Filed 10/15/19 Page 9 of 9



 1                I declare under penalty of perjury under the laws of the State of California that the

 2 above is true and correct. Executed on October 15, 2019, at Oakland, California.

 3

 4                                                  Brittany Smith
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                    –2–
                                           Certificate of Service
